DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tasaki (US-20060271226 A1).
Claim 1
In regards to claim 1, Tasaki discloses an inspection apparatus comprising:

{Fig. 4 shows the operational environment including inspection device, inspection result DB (memory storing measurement values), processing device, input unit and display.  See also information processing device 7 in [0039] including a general purpose computer with CPU, memory, and input communicating with inspection devices.  See also cites below},
wherein the processor
determines whether a defect has occurred in each of the plurality of first inspection objects by comparing a reference range set for determining whether a defect has occurred for an inspection object with the measurement value of each of the plurality of first inspection objects stored in the memory
{see print inspection device 4 that determines whether various defects such as insufficient/excess solder, sag/blur wherein the kind and unit of features extracted from the image and an inspection standard to be used for comparison with the measured value may be selected for each inspection item as per [0041]-[0044].  See also mount inspection device 5 inspecting for other types of defects such as allowable inclination angle, vertical/horizontal displacement using an inspection standard comparison with measured values and storing  inspection result DB as per [0047]-[0051].  See also Final inspection in [0053]-[0055]

identifies a plurality of second inspection objects in which a first error has occurred and a plurality of third inspection objects in which a second error has occurred, among the plurality of first inspection objects based on a result of determination whether the defect has occurred in each of the plurality of the first inspection objects, the first error occurring by determining that a defect has not occurred in an inspection object having a defect and the second error occurring by determining that a defect has occurred in an inspection object having no defect
{see Figs. 9A, 9B, 10 showing displays that identify an inspection objection in which a determination error has occurred wherein the shading and position of the threshold value identifies first error (Good Product Class to left of Threshold value with shading indicating defective product in the Good Glass) and second error (Defective Product Class to the right of the Threshold value with no-shading indicating a Good product in the Defective Class},
adjusts the reference range based on measurement values of the plurality of second inspection objects and measurement values of the plurality of third inspection objects

determines at least one of an occurrence probability of the first error and an occurrence probability of the second error based on the adjusted reference range, and displays, on the display, at least one of a graph indicating the result of determination whether the defect has occurred in each of the plurality of the first inspection objects, the adjusted reference range, the determined occurrence probability of the first error, and the determined occurrence probability of the second error
{see Fig. 11 illustrating a graph of the determination result, the new inspection standard (adjusted reference range) while the <Final Inspection> notes at the bottom of the figure that include the number of good and defective products satisfying/not satisfying the new inspection standard. See also [0080].  See also Figs. 9A, 9B, 10 showing displays that identify an inspection objection in which a determination error has occurred wherein the shading and position of the threshold value identifies first error (Good Product Class to left of Threshold value with shading indicating defective product in the Good Glass) and second error (Defective Product Class to the right of the Threshold value with no-shading indicating a Good product in the Defective Class}.
Claim 2
In regards to claim 2, Tasaki discloses wherein the processor:

determines that the defect has occurred in at least one inspection object, of which the measurement value is out of the reference range, among the plurality of first inspection objects {see above cites}.
Claim 8
In regards to claim 8, Tasaki discloses wherein the processor applies the adjusted reference range for determining whether the defect has occurred for an inspection object, when a user input requesting application of the adjusted reference range is received {see Decision button in Fig. 11 and [0088]-[0090]}.
Claims 9, 10, and 16
The rejection of claims 1, 2 and 8 above applies mutatis mutandis to the corresponding limitations of claims 9, 10 and 16, respectively while noting that both apparatus and method elements have been cited above.
Claim 17
In regards to claim 17, Tasaki discloses a method for determining a quality of an inspection object in a quality determination device, the method comprising:

calculating an error value for each of the plurality of inspection objects by comparing the measurement values for structures of the plurality of inspection objects with design values for the structures of the plurality of inspection objects, respectively
{per [0041]-[0045] various types of measurement values are determined with respect to design values and reference values such as solder (excess or insufficient), X-Y displacements of solder/lands, and sag/blur inspection.  An example in [0044] discusses a template matching method and calculation of allowable displacement in the X direction of solder and lands from design values.  See also process inspection 2 Component Mount in [0047]-[0052] for various other examples};
determining whether each of the plurality of inspection objects is good or defective by comparing error values with a reference value which is used for determining whether each of the plurality of inspection objects is good or defective {see above cites for calculating an error value. See also print inspection device 4 that determines whether various defects such as insufficient/excess solder, sag/blur wherein the kind and unit of features extracted from the image and an inspection standard to be used for comparison with the measured value may be selected for each inspection item as per [0041]-[0044].  See also mount inspection device 5 inspecting for other types of defects such as allowable inclination angle, vertical/horizontal displacement using an inspection standard comparison with measured values and storing  inspection result DB as per [0047]-[0051].  See also Final inspection in [0053]-[0055]};

determining at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred, based on a first measurement value of at least one inspection object determined to be good and a second measurement value of at least one inspection object determined to be defective {see [0059], and particularly Inspection Standard Setting Process in Fig. 6, [0064]-[0087] which determines a “candidate reference value” (adjusts the reference range) that is set to a position on the graph that is the recommend value calculated in step S5.  Alternatively, see the user-adjusted slider in Fig. 10 for adjusting the inspection standard value which also displays Z Yield Rate, Z Over-detection rate and S defect rate so that the user may minimize the number of inspection objects in which the determination error has occurred}; and

{see Fig. 11 illustrating a graph of the determination result, the new inspection standard (candidate reference value) while the <Final Inspection> notes at the bottom of the figure that include the number of good and defective products satisfying/not satisfying the new inspection standard. See also [0080].  See also Figs. 9A, 9B, 10 showing displays that identify an inspection objection in which a determination error has occurred wherein the shading and position of the threshold value identifies first error (Good Product Class to left of Threshold value with shading indicating defective product in the Good Glass) and second error (Defective Product Class to the right of the Threshold value with no-shading indicating a Good product in the Defective Class}.
Claim 19
The rejection of claim 17 above applies mutatis mutandis to the corresponding limitations of claim 19 while noting that both apparatus and method elements have been cited above.  Furthermore, Tasaka also discloses a database configured to store measurement values for structures of a plurality of inspection objects and design values for the structures of the plurality of inspection objects; and a processor {Fig. 4 shows the operational environment including inspection device, inspection result DB (memory storing measurement values), processing device, input unit and display.  See also information processing device 7 in [0039] including a general purpose computer with CPU, memory, and input communicating with inspection devices.  See also cites below}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over
Tasaki and Mori (US-20120185221).
Mori is a highly analogous reference from the same field of setting and adjusting thresholds (reference values) applied in an object inspector to determine good/defective products.  See abstract, Figs. 1, 3-6.  See also Fig. 8 showing a GUI for correcting/changing a determination standard value.  For “processor” see the computer system in [0002], [0031], [0042], [0072].
Mori also teaches wherein the processor adjusts at least one of an upper limit value and a lower limit value of the reference range to determine that the defect has occurred in at least one second inspection object among the plurality of second inspection objects
{see Figs. 5 and 6 illustrating upper and lower limit values for a reference range (fillet height or cream solder volume ranges) and [0097]-[0110] further explains the process of adjusting these limits using a mean value of the defectiveness probabilities}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Tasaki’s reference range adjustment that adjusts a single 
Claim 11
The rejection of claim 3 above applies mutatis mutandis to the corresponding limitations of claim 11 while noting that both apparatus and method elements have been cited above.
Allowable Subject Matter
Claims 4-7, 12-15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 4 and 12, Mori teaches reference ranges with upper/lower limit value that are adjusted (see rejection of claim 3) and using a mean value of defectiveness probabilities to simultaneously determine the reference range upper and lower limits but none of the prior art of record discloses or fairly suggests identifying at least one fourth inspection object, of which the measurement value is less than the lower limit value of the reference range, among the plurality of third inspection objects, 
In regards to claims 5 and 13, Mori teaches reference ranges with upper/lower limit value that are adjusted (see rejection of claim 3) and using a mean value of defectiveness probabilities to simultaneously determine the reference range upper and lower limits but none of the prior art of record discloses or fairly suggests identifying at least one fifth inspection object, of which the measurement value exceeds the upper limit value of the reference range, among the plurality of third inspection objects, when only the lower limit value of the reference range is adjusted to determine that the defect has occurred in the at least one second inspection object; determining whether a median value of the at least one fifth inspection object is included in the reference range, in which only the lower limit value is adjusted; and adjusting the upper limit value of the reference range so that the median value of the at least one fifth inspection object is included in the reference range, when the median value of the at least one fifth inspection object is not included in the reference range, in which only the lower limit 
In regards to claims 6 and 14, none of the prior art discloses or fairly suggests 
determining whether at least one sixth inspection object, of which the measurement value is within the adjusted reference range, among the plurality of second inspection objects exists; determining that there is no occurrence probability of the first error, when the at least one sixth inspection object does not exist; and determining the occurrence probability of the first error based on the number of the at least one sixth inspection object, when the at least one sixth inspection object exists and in combination with the other limitations as fully recited in claims 6 and 14 and their respective base claims.
	In regards to claims 7 and 15, none of the art of record discloses or fairly suggests determining whether at least one seventh inspection object, of which the measurement value is out of the adjusted reference range, among the plurality of third inspection objects exists; determining that there is no occurrence probability of the second error, when the at least one seventh inspection object does not exist; and
determining the occurrence probability of the second error based on the number of the at least one seventh inspection object, when the at least one seventh inspection object exists and in combination with the other limitations as fully recited in claims 6 and 14 and their respective base claims.
	In regards to claims 18 and 20, none of the art of record discloses or fairly suggests wherein the determining the at least one candidate reference value comprises determining the at least one candidate reference value to minimize the number of the one or more inspection objects in which the determination error has occurred, based on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auerbach  US 20060115143 A1 determines and adjusts threshold ranges that are used to determine defective objects.  See Figs. 2, 3A and [0035]-[0037].
Tiemeyer US 20090073440 A1 discloses a GUI to choose threshold candidates used to detective defective objects.  See Fig. 11c, 12, 15; [0015], [0048], and [0215].
Urano  US 20100004875 A1 discloses a GUI for adjusting the decision threshold of a object inspection device/method as show in Fig. 17B below.  See also [0094]-[0095].


    PNG
    media_image1.png
    509
    585
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486